Election/Restrictions
Applicant's election with traverse of the coupling shown in Figs. 3-6 (Species 1) in the reply filed on October 20, 2022 is acknowledged.  
The traversal is on the ground(s) that the examiner did not “demonstrate that there is a patentable difference between the species as claimed.”.  This is not found persuasive because the examiner isn’t required to “demonstrate” patentability in a preliminary restriction requirement because an examiner doesn’t make an independent conclusion about allowability (i.e. patentability) until mailing of a first action on the merits.  In accordance with MPEP 808.01a, in a restriction requirement an examiner need only infer from that which is presented in an application includes patentably distinct species.  In the instant case, applicant disclosed and separately claimed multiple structurally distinct embodiments that examiner had no reason to conclude are obvious in view of each other.  Therefore the only reasonable conclusion is that they are patentably distinct.
The traversal is on the ground(s) that the examiner did not “demonstrate” that there would be serious burden if restriction were not required.  This is not found persuasive because once again, the examiner is not require to provide applicant with a search demonstration.  Be that as it may, the examiner is provided with a fixed amount of time to examine an application. That amount of time is premised on the notion that applicant is entitled to one patent for one invention.  No additional time is provided to the examiner, when as in the present case, an application presents multiple inventions (i.e. patentably distinct species).  Examining multiple inventions in an amount of time deemed only adequate for examining a single invention would in fact place serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-6, 9 & 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 20, 2022.
In the reply, claims 1 & 4 are identified as reading on the elected species.  However, those claims, and thus every claim depending therefrom, recite limitations (e.g. a pin, and a crescent element) that read only on unelected species.  See Fig. 15 and withdrawn claim 16.

Priority
Applicant has identified the instant application as a divisional application in spite of the fact that it claims (see the remarks filed October 16, 2020), and has been restricted to, the same invention as its parent application.  As such, the instant application is examined as a continuation.

The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Drawings
The drawings are objected to because:
They fail to show the features corresponding to the limitations of claim 8.
The size of the reference characters in Figs. 6 & 6a is too small.
The scale of Fig. 6 is too small to show details of the invention.
At Fig. 6a, reference numerals 204b & 205 indicate the same element.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is directed to unelected species.  Since the abstract and a drawing of the elected species will appear on the front page of any patent issuing from this application, the two should agree and correspond to each other.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7 & 10-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of Patent No. 10,704,604.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 7 & 10-12 are generic to all that is recited in claims 1-3 of Patent No. 10,704,604.  In other words, claims 1-3 of Patent No. 10,704,604 fully encompass the subject matter of claims 7 & 10-12 and therefore anticipate claims 7 & 10-12. 

Claim Rejections - 35 USC § 102
Claim(s) 7, 8 & 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2011 002 172.  DE 20 2011 002 172 discloses coupling comprising: 
a centre member (2) having a main axis of rotation (Fig. 1) and including a plurality of holes (3) disposed about the main axis at a radius; 
left and right side members (1, Fig. 6) each having a common secondary axis of rotation parallel to and offset from the main axis (Fig. 1), each side member including a plurality of holes (3) congruent with the holes in the centre member and disposed about the secondary axis at the radius; 
a plurality of torque transfer elements (4) extending through the holes of the centre member into the holes of the side members; 
a first torque member coupled to the centre member; and 
a second torque member coupled to at least one of the side members, 
wherein the centre member is disposed between the side members, and the torque transfer elements rotate about a third axis (Fig. 2) parallel to and disposed midway between the main axis and the secondary axis and transfer torque between the first torque member and the second torque member through rolling contact between the torque transfer elements (104) and the holes of the centre and side members.

Claims 7, 8, 10, 12 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fot, SU 881409.  Fot shows a coupling comprising: 
a center member (1) having a main axis of rotation (see Fig. 1) and including a plurality of holes (a) disposed about the main axis at a radius; 
left and right side members (2, see Fig. 3) each having a common secondary axis of rotation (see Fig. 1) parallel to and offset from the main axis, each side member including a plurality of holes (b) congruent with the holes in the center member and disposed about the secondary axis at the radius; 
a plurality of torque transfer elements (3) extending through the holes of the center member into the holes of the side members; 
a first torque member (not shown) coupled to the center member; and 
a second torque member (not shown) coupled to at least one of the side members,
wherein the center member is disposed between the side members, and the torque transfer elements rotate about a third axis (see Figs. 1-3) parallel to and disposed midway between the main axis and the secondary axis and transfer torque between the first torque member and the second torque member through rolling contact between the torque transfer elements and the holes of the center and side members.

Claims 7, 8, 10, 12 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooley, US 916,914.  At Figs. 3 & 4, Cooley discloses a coupling comprising: 
a center member (2a) having a main axis of rotation and including a plurality of holes (12a) disposed about the main axis at a radius; 
left and right side members (1a) each having a common secondary axis of parallel to and offset from the main axis, each side member including a plurality of holes (11a) congruent with the holes in the center member and disposed about the secondary axis at the radius; 
a plurality of torque transfer elements (13a) extending through the holes of the center member into the holes of the side members; 
a first torque member (4) coupled to the center member; and 
a second torque member (3) coupled to at least one of the side members,
wherein the center member is disposed between the side members, and the torque transfer elements rotate about a third axis (see Figs. 3 & 4) parallel to and disposed midway between the main axis and the secondary axis and transfer torque between the first torque member and the second torque member through rolling contact between the torque transfer elements and the holes of the center and side members.
Figs. 1 & 2 show the side members comprise end caps to retain the torque transfer elements 13.

Claim Rejections - 35 USC § 103
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Harris, US 3,592,517.  At Figs. 3 & 4, Cooley discloses a coupling comprising cylindrical rollers (13a) in holes (11a, 12a), but does not expressly disclose one of the cylindrical rollers includes a circlip for retaining the cylindrical roller within the respective holes.
At Figs. 1 & 2, Harris shows a cylindrical roller (30) including a circlip (38) retained within a hole (17).  At col. 2, lines 73 & 74, Harris teaches providing the cylindrical roller (30) with the circlip (38) in order to retain the roller in the hole (17).  It would have been obvious to one of ordinary skill in the art to modify the coupling of Cooley by providing one of the cylindrical rollers (13a) with a circlip in order to retain the roller in holes (11a, 12a) as taught by Harris.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679